

115 HR 4429 IH: Cormorant Control Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4429IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Bergman (for himself, Mr. Moolenaar, Mr. Walberg, Mr. Westerman, Mr. Peterson, and Mr. Upton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to reissue a rule relating to extension of the expiration
			 dates for double-crested cormorant depredation orders, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Cormorant Control Act. 2.Reissuance of rule regarding extension of expiration dates for double-crested cormorant depredation ordersBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on May 28, 2014, relating to extension of the expiration dates for double-crested cormorant depredation orders (79 Federal Register 30483), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance (including this section) shall not be subject to judicial review and shall not abrogate or otherwise have any effect on the order and judgment issued by the United States District Court of the District of Columbia in Case Number 14–CV–01807–JDB on May 25, 2016.
		